Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 16746678 filed on 01/17/2020, with a Preliminary Amendment filed on 04/03/2020 to cancel Claims 1-20 and add new Claims 21-40.  
Claims 21-40 are pending in the current application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 05/24/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Claim Objections

4.	Claim 26 objected to because of the following informalities: "wherein the first one or more attributes a weighted distribution of characters" should read "wherein the first one or more attributes [is] a weighted distribution of characters" at line 2. 
Appropriate correction is required. 

5.	Claim 27 objected to because of the following informalities: "enable the selected at least one review to view, annotate or comment on the set of documents" should read "enable the selected at least one review[er] to view, annotate or comment on the set of documents" at line 4. 
Appropriate correction is required. 

6.	Claim 30 objected to because of the following informalities: "a second user that provided the at least on document" should read "a second user that provided the at least one document" at lines 2-3. 
Appropriate correction is required. 

7.	Claim 34 objected to because of the following informalities: "based at least in part on an attribute: associated with the plurality of reviewers, the plurality of reviewers being users of a document management and collaboration system, or associated with the document;" should read "based at least in part on an attribute[[:]] associated with the plurality of reviewers, the plurality of reviewers being users of a document management and collaboration system, or associated with the document; " at lines 5-9. 
Appropriate correction is required. 



Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.	Claims 21-40 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of medium (manufacture), method and system, they are also directed to a judicial exception (an abstract idea) without significantly more.    

10.	Claim 28 recites identifying, based at least in part on a first one or more attributes associated with one or more reviewers or a second one or more attributes associated with at least one document of a set of documents, the one or more reviewers for the set of documents, the one or more reviewers being users of a document management and collaboration system; making an identity associated with a reviewer of the one or more reviewers available to a first user; in response to making the identity available, receiving, from the first user, a selection of at least one reviewer of the one or more reviewers; and making the set of documents available to the selected at least one reviewer, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), because identifying a reviewer to a user who then makes documents available to the reviewer is a business process. Claims 21 and 34 recite a similar abstract idea.
The judicial exception (abstract idea) is not integrated into a practical application because the Claims, including additional elements such as A non-transitory computer-readable storage medium comprising executable instructions, one or more processors of a computer system, A system, comprising: one or more processors; and memory including computer-executable instructions, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 8 and paragraphs 20 and 61-68 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 22-27, 29-33 and 35-40 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those listed above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).
Dependent Claims 22-27, 29-33 and 35-40 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 8 and paragraphs 20 and 61-68 of the Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 21-40 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.


Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

12.	Claims 21-25, 28-30, and 32-40 rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US Patent Publication 20080040355 A1 - hereinafter Martinez) ) in view of Yeluri et al. (US Patent Publication 20120010896 A1 - hereinafter Yeluri).

13.	As per Claim 21, Martinez teaches: 
A non-transitory computer-readable storage medium comprising executable instructions that, upon execution by one or more processors of a computer system, cause the computer system [MARTINEZ reads on: Abstract, "A mechanism for routing content, e.g., an electronic document, an invention disclosure, etc., to a person or group of persons, e.g., a reviewer/review team, for review and evaluation of the electronic document. This mechanism involves receiving the content and analyzing the content to generate identifiers of subject matter of the content. Subject matter categories are then determined to be associated with the content based on the analysis. The mechanism then retrieves profiles for people that are authorized to review and evaluate content. These profiles include identifiers of categories of knowledge that indicate areas of knowledge held by an associated person. A person is then selected based on the subject matter categories and categories of knowledge. The content may then be routed to a client computing device associated with the selected person or group or persons."; Fig. 1, system 100; Fig. 2, system 200; Fig. 3, system 300; para 42, "An operating system runs on processor 302 and is used to coordinate and provide control of various components within data processing system 300 in FIG. 3. The operating system may be a commercially available operating system, such as Windows XP, which is available from Microsoft Corporation. An object oriented programming system such as Java may run in conjunction with the operating system and provide calls to the operating system from Java programs or applications executing on data processing system 300. "Java" is a trademark of Sun Microsystems, Inc. Instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as hard disk drive 326, and may be loaded into main memory 304 for execution by processor 302."] to at least:
identify one or more reviewers for a set of documents, based at least in part on a first one or more attributes associated with the one or more reviewers or a second one or more attributes associated with at least one document of the set of documents, the one or more reviewers being users of a document management and collaboration system [MARTINEZ reads on: Abstract, as above; Fig. 4, INVENTION DISCLOSURE SYSTEM 400, REVIEW TEAM 445; para 10, "The present invention provides a system and method for routing content, e.g., invention disclosures, to dynamically identified reviewers/review teams based on an expertise matching mechanism that favors reviewers/review teams that are experienced in the general knowledge area, e.g., technology or business knowledge area, covered by the content, e.g., invention disclosure. The preferred embodiments of the present invention are directed to use of the present invention with the submission and review of invention disclosures, although the present invention is not limited to such content. With a preferred embodiment of the present invention, an invention disclosure is categorized using an established categorization taxonomy when it is created. In addition, each review team and/or reviewer registers himself/herself with the system as having expertise in certain categories of technology/business from the categorization taxonomy. This expertise categorization of the review teams and/or reviewers may be updated as the review team or reviewers expertise changes over time."];
make an identity associated with a reviewer of the one or more reviewers available to a user [MARTINEZ reads on: para 14, "In the event that more than one review team and/or reviewer has the expertise necessary to perform a fair evaluation of the invention disclosure, the mechanism of the present invention favors the review team and/or reviewer based on a relevance of the review team or reviewer to the inventors identified in the invention disclosure in terms of organization and/or physical location. Moreover, the initial matching of the invention disclosure to a reviewer/review team may always take into consideration one or more of knowledge or skills matching, physical proximity, organization affiliation, expertise domain, personal experience, and the like, of the reviewers/review teams when selecting a reviewer/review team to which the invention disclosure is to be routed. The parameters of the reviewer/review team that are utilized to perform matching of reviewers/review teams to invention disclosures and selection of a reviewer/review team from those that match the invention disclosure may be set forth in routing policies and rules established within the system of the present invention."; para 17, "The method, system and computer program product then retrieves profiles for one or more people that are authorized to review and evaluate content. These profiles include identifiers of categories of knowledge of the one or more people such that the categories of knowledge indicate areas of knowledge held by the associated person, e.g., areas of expertise of the individual person. The present invention then selects a person, from the one or more people, to review and evaluate the content based on the one or more subject matter categories and categories of knowledge of the one or more people. The content may then be routed to a client computing device associated with the selected person, e.g., a notification may be sent with a link to the content."; para 35, " As discussed hereafter, these computing devices in the distributed data processing environment are used to submit invention disclosures, categorize the invention disclosures, select appropriate reviewers and/or review teams to review the invention disclosures based on established reviewer/review team expertise categories, and then route the invention disclosures to the selected reviewers/review team."; para 73, "The identifiers are stored in relation to invention disclosures to thereby identify the categories associated with the invention disclosures. In addition, the same taxonomy and category identifiers may be used to represent a reviewer's expertise in a particular technology/business area. Thus, the category identifiers may be stored in a reviewer's expertise profile thereby identifying the reviewer as having knowledge in a particular category of technology/business."]; in response to making the identity available, ...
...make the set of documents available to the selected at least one reviewer [MARTINEZ reads on: Fig. 10, SELECT REVIEWERS THAT ARE HIGHLY RANKED AND ARE AVAILABLE 1050, SUBMIT INVENTION DISCLOSURE TO SELECTED REVIEWERS 1095; para 17, as above - The content may then be routed to a client computing device associated with the selected person, e.g., a notification may be sent with a link to the content is make the set of documents available to the selected at least one reviewer; para 35, as above; para 58, "The invention disclosure routing engine 435, operating under the policies and rules stored in the routing policies and rules database 440, uses the categorization of the invention disclosure to select a review team/reviewers that are to receive the invention disclosure."].
Martinez does not explicitly teach, but Yeluri teaches: 
... receive, from the user, a selection of at least one reviewer of the one or more reviewers [YELURI reads on: Fig. 2, PRACTITIONER IDENTIFIER 206; Fig. 3, OBTAIN IDENTIFICATION OF A PRACTITIONER ASSOCIATED WITH THE REPORT 304; para 35, "In the illustrated example of FIG. 2, the communication interface 200 conveys the new report 202 to an examination type identifier 204 and a practitioner identifier 206 of an information extractor 208."; para 37, "Referring back to the example practitioner identifier 206 of the example information extractor 208, the practitioner identifier 206 is capable of analyzing the new report 202 to obtain an identification of a person associated with the report 202. In the illustrated example, the practitioner identifier 206 is capable of obtaining an identification of the reviewer/author 122 of FIG. 1 that reviewed or generated the new report 202."; para 38, "The identification to be obtained by the example practitioner identifier 206 may be, for example, an employee number (e.g., at least a portion of a social security number), a registration number, an alphanumeric label assigned to the practitioner, and/or at least a portion of a name. The example practitioner identifier 206 conveys the obtained identification to a specialty retriever 210 of the information extractor 208. The example specialty retriever 210 accesses a practitioner specialty database 212 using the identification received from the practitioner identifier 206. .. The example practitioner specialty database 212 includes one or more data structures storing information related levels of expertise in a plurality of examination types associated with each of a plurality of practitioners."; para 40, "Also, the example practitioner specialty database 212 may include rankings in regards to a level of expertise associated with, for example, the reviewer/author 122."; para 58, "As described above in connection with FIG. 2, the example practitioner identifier 206 obtains an identification of a practitioner associated with the report 202 (block 304). In the illustrated example, the practitioner associated with the report 202 is the example reviewer/author 122 of FIG. 1. In some examples, the report 202 is associated with a plurality of reviewers/authors and, in such instances, the example practitioner identifier 206 is capable of obtaining an identification of each of the reviewers/authors associated with the report 202."]; and ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez to incorporate the teachings of Yeluri in the same field of endeavor of reviewing information to include receive, from the user, a selection of at least one reviewer of the one or more reviewers. The motivation for doing this would have been to improve the document review of Martinez by efficiently identifying reviewers. See Yeluri, paragraph 13, "In high volume information systems in which consumers or users of reports are required to analyze a large number of reports, even for a single matter or instance (e.g., a healthcare episode), the reviewers may place a greater importance on reports generated or reviewed by one of high expertise (e.g., a specialist) in a area or subject matter related to the report.".

14.	As per Claim 22, Martinez in view of Yeluri teaches: 
The non-transitory computer-readable storage medium of claim 21 [as above], 
Martinez does not explicitly teach, but Yeluri further teaches: 
wherein the second one or more attributes include an identity of a user that uploaded the document or viewed the document [YELURI reads on: para 22, "Additionally, the radiology information system 114 enables exam order entry (e.g., ordering an x-ray of a patient) and image and film tracking (e.g., tracking identities of one or more people that have checked out a film)."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Yeluri to incorporate the further teachings of Yeluri in the same field of endeavor of reviewing information to include wherein the second one or more attributes include an identity of a user that uploaded the document or viewed the document. The motivation for doing this would have been to improve the document review of Martinez in view of Yeluri by efficiently identifying reviewers. 

15.	As per Claim 23, Martinez in view of Yeluri teaches: 
The non-transitory computer-readable storage medium of claim 21, wherein the instructions that cause the computer system to identify one or more reviewers further include instructions that cause the computer system [as above, Claim 21] to 
Martinez further teaches: 
balance the identification of the one or more reviewers using a scheduling algorithm [MARTINEZ reads on: Fig. 4, Fig. 8, DISTRIBUTED REVIEWER INFORMATION 470, AVAILABILITY AND SCHEDULE 475; para 63, "The categories selected to be associated with the invention disclosure using the invention disclosure system 400 are used by the invention disclosure routing engine 435, under application of the policies and rules 440, to select a review team or predetermined number of reviewers from the centralized reviewer database 450 to review the invention disclosure to make decisions as to whether the invention described in the invention disclosure is of patentable significance and/or meets a business goal of the business organization. The invention disclosure routing engine 435 uses the categories and their rankings to select reviewers from the reviewer database 450 whose expertise profiles 455 indicate that they have expertise in the particular categories associated with the invention disclosure. The resulting list of reviewers may then be ranked based on their relative level of expertise and the ranking of the categories associated with the invention disclosure. Thus, reviewers that have expertise in the highest ranked category associated with the invention disclosure may appear first in the list in order of level of expertise, while reviewers with expertise in lower ranked categories may appear further down in the list of reviewers."; para 64, "Once a ranked list of reviewers having expertise in the technology/business categories associated with the invention disclosure is generated, a predetermined number of the highest ranked reviewers are selected from the list. Availability and scheduling information 475 for the selected reviewers is then obtained from the distributed reviewer information 470. This information may be distributed across a plurality of computing systems and may be part of each reviewer's own client computing device, for example. .. Thus, for example, if an organization indicates that a review meeting for an invention disclosures is to be scheduled within a month of the submission of the invention disclosure, then the invention disclosure routing engine 435 may check the availability and scheduling information for the reviewers to make sure that they have sufficient available time within the next two months to review the invention disclosure and schedule the review meeting." - routing engine 435 is using a scheduling algorithm].

16.	As per Claim 24, Martinez in view of Yeluri teaches: 
The non-transitory computer-readable storage medium of claim 21, wherein the first one or more attributes [as above, Claim 21] include:
Martinez does not explicitly teach, but Yeluri further teaches: 
an outstanding number of documents awaiting review by a reviewer of the one or more reviewers, a rate at which a review is completed by the reviewer [YELURI reads on: para 52, "Depending on the classification, the document consumer 118 may place higher or lower degree of confidence in the report 202 relative to, for example, other reports in the medical history having a different classification. This results in an increased efficiency when reviewing clinical documents as the document consumer 118 can spend less time re-reviewing test results already reviewed by a specialist." - consumer 118 can spend less time re-reviewing test results already reviewed by a specialist is a rate at which a review is completed by the reviewer], or an average time taken to complete the review.
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Yeluri to incorporate the further teachings of Yeluri in the same field of endeavor of reviewing information to include a rate at which a review is completed by the reviewer. The motivation for doing this would have been to improve the document review of Martinez in view of Yeluri by efficiently identifying reviewers. 

17.	As per Claim 25, Martinez in view of Yeluri teaches: 
The non-transitory computer-readable storage medium of claim 21, wherein identifying the one or more reviewers for the set of documents [as above, Claim 21] is 
Martinez further teaches: 
triggered based at least in part on the at least one document of the set of documents being uploaded or viewed [MARTINEZ reads on: Fig. 9, RECEIVE INVENTION DISCLOSURE 910, PROVIDE INVENTION DISCLOSURE INFORMATION AND SELECTED CATEGORIES TO ROUTING ENGINE 970; Fig. 10, RECEIVE INVENTION DISCLOSURE INFORMATION AND CATEGORIES 1010, IDENTIFY LIST OF REVIEWERS HAVING ONE OR MORE OF THE CATEGORIES AS AN AREA OF EXPERTISE 1020; para 88, "As shown in FIG. 9, the operation starts by receiving an invention disclosure from an inventor/creator client computing device (step 910)."; para 91, "As shown in FIG. 10, the operation starts by receiving invention disclosure and category information from an invention disclosure system (step 1010). A list of reviewers/review teams having expertise in the categories associated with the invention disclosure are then identified from the reviewer database (step 1020)."].

18.	As per Claim 28, Martinez teaches: 
A computer-implemented method [MARTINEZ reads on: Abstract, para 42, as above, Claim 21] comprising:
The remainder of the claim rejected under the same rationale as Claim 21 above.

19.	As per Claim 29, Martinez in view of Yeluri teaches: 
The computer-implemented method of claim 28, wherein the first one or more attributes [as above, Claim 28] include 
Martinez further teaches: 
being membership of an organization to which the at least one document belongs [MARTINEZ reads on: para 6, " Review teams are currently formed around physical and/or organizational constructs, such as a research laboratory and/or line of business, e.g., software, services, etc. These same constructs come into play when a new invention disclosure is routed for evaluation. That is, invention disclosures are often routed to review teams based on physical and/or organizational constructs rather than the expertise of the particular review team."; para 7, "For example, an International Business Machines (IBM) Global Services employee may submit a disclosure related to an advance in microchip technology. If the routing is performed based on organizational constructs, that invention disclosure would end up in an IBM Global Services review team which may lack the necessary expertise for a thorough evaluation."; para 8, "An additional problem occurs when similar invention disclosures are submitted by different inventors and are routed to different review teams because of the use of physical location or organizational affiliations."].

20.	As per Claim 30, Martinez in view of Yeluri teaches: 
The computer-implemented method of claim 28, wherein the second one or more attributes [as above, Claim 28] include 
Martinez further teaches: 
an identity of a second user that provided the at least on[e] document [MARTINEZ reads on: para 14, "In the event that more than one review team and/or reviewer has the expertise necessary to perform a fair evaluation of the invention disclosure, the mechanism of the present invention favors the review team and/or reviewer based on a relevance of the review team or reviewer to the inventors identified in the invention disclosure in terms of organization and/or physical location." - the inventors identified in the invention disclosure is an identity of a second user that provided the at least on[e] document].

21.	As per Claim 32, Martinez in view of Yeluri teaches: 
The computer-implemented method of claim 28 [as above], further comprising:
Martinez further teaches: 
determining to recommend a third user as a reviewer for the at least one document based at least in part on a recommendation algorithm [MARTINEZ reads on: Fig. 4, INVENTION ROUTING DISCLOSURE ENGINE 435, DISTRIBUTED REVIEWER INFORMATION 470, AVAILABILITY AND SCHEDULE 475, REVIEW TEAM, REVIEWER N 445, AGREE TO REVIEW, DELEGATE, REJECT; Fig. 6, INVENTION ROUTING DISCLOSURE ENGINE 620, REVIEW TEAM 660, REVIEWER 3 650; para 65, "If a reviewer's availability and schedule indicate that they are not able to review the invention disclosure, then a next reviewer from the list of reviewers is selected and the process is repeated until a requisite number of reviewers is obtained."; para 66, "Those reviewers 445 that are selected and whose schedules indicate that they are able to perform the review of the invention disclosure are then sent notifications of their assignment to review the invention disclosure. These notifications may include links to the invention disclosure information stored in the existing invention disclosure database 415."; para 67, "If the reviewer rejects the review of the invention disclosure, the invention disclosure routing engine 435 selects an alternative reviewer from the list of reviewers to assign to review the invention disclosure. If the reviewer delegates the review of the invention disclosure, the identification of the person to which the review task is delegated is checked against the reviewer database 450 to determine if the person is an authorized reviewer of invention disclosures. If the person is not an authorized reviewer, then an alternative reviewer is selected from the list of reviewers. If the person is an authorized reviewer, then the above notification process is repeated with the person to which the review task is delegated."; para 76, "FIG. 6 is an exemplary diagram illustrating a manner by which an invention disclosure routing mechanism may be used to determine a review team or set of reviewers to which an invention disclosure should be routed in accordance with one exemplary embodiment of the present invention."; para 77, "In addition, the invention disclosure routing engine 610 retrieves reviewer profiles 630, 640 and 650 from the reviewer database. Each profile includes a reviewer identifier 632, 642, 652, identifiers 634, 644, 654 of the technology/business categories in which the reviewer has expertise, and a level of expertise 636, 646, 656 for each technology/business category. It is assumed for purposes of this explanation that each of the reviewer's availability and scheduling information indicates that they are available to review the invention disclosure 620."]; and
making the at least one document available to the reviewer [MARTINEZ reads on: para 94, "Once all of the reviewers accept the review task, the invention disclosures are submitted to the reviewers for their review (step 1095)."].

22.	As per Claim 33, Martinez in view of Yeluri teaches: 
The computer-implemented method of claim 28 [as above], further comprising:
Martinez further teaches: 
determining to recommend a third user as a reviewer for the at least one document based at least in part on a scheduling algorithm for the one or more reviewers [MARTINEZ reads on: Figs. 4, 6, paras 65-67, 76, 77, as above, Claim 32; Fig. 9, PROVIDE INVENTION DISCLOSURE INFORMATION AND SELECTED CATEGORIES TO ROUTING ENGINE 970; Fig. 10, CHECK AVAILABILITY AND SCHEDULE INFORMATION FOR REVIEWERS 1040; para 64, "Thus, for example, if an organization indicates that a review meeting for an invention disclosures is to be scheduled within a month of the submission of the invention disclosure, then the invention disclosure routing engine 435 may check the availability and scheduling information for the reviewers to make sure that they have sufficient available time within the next two months to review the invention disclosure and schedule the review meeting."], and
making the at least one document available to the reviewer [MARTINEZ reads on: para 94, as above, Claim 32].

23.	As per Claim 34, Martinez teaches: 
A system, comprising:
one or more processors; and memory including computer-executable instructions that, upon execution by the one or more processors, cause the system [MARTINEZ reads on: Abstract, para 42, as above, Claim 21; Fig. 1, STORAGE 106; Fig. 2, PROCESSOR 202, 204, MEMORY CONTROLLER/CACHE 208, LOCAL MEMORY 209; Fig. 3, PROCESSOR 302, MAIN MEMORY 304, MEMORY 324; para 86, "These computer program instructions may be provided to a processor or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the processor or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks. These computer program instructions may also be stored in a computer-readable memory or storage medium that can direct a processor or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory or storage medium produce an article of manufacture .."] to at least:
The remainder of the claim rejected under the same rationale as Claim 21 above.

24.	As per Claim 35, Martinez in view of Yeluri teaches: 
The system of claim 34, wherein the computer-executable instructions that, upon execution by the one or more processors, cause the system to provide the identity further include instructions that further cause the system to provide the identity [as above, Claim 34] 
Martinez further teaches: 
based at least in part on a recommendation made by the document management and collaboration system [MARTINEZ reads on: Figs. 4, 6, paras 65-67, 76, 77, as above, Claim 32; para 46, "As mentioned above, the present invention provides a system and method for routing content, such as electronic documents, invention disclosures, and the like, to persons, such as reviewers or review teams, based on an expertise matching mechanism that favors reviewers/review teams that are experienced in the general knowledge area, e.g., technology and/or business area, covered by the subject matter of the content."].

25.	As per Claim 36, Martinez in view of Yeluri teaches: 
The system of claim 34, wherein the computer-executable instructions that, upon execution by the one or more processors, cause the system to provide the identity further include instructions that further cause the system [as above, Claim 34] to 
Martinez further teaches: 
provide, to the user, a recommendation of a reviewer of the plurality of reviewers to review the document [MARTINEZ reads on: Figs. 4, 6, paras 65-67, 76, 77, as above, Claim 32; para 46, as above, Claim 35].

26.	As per Claim 37, Martinez in view of Yeluri teaches: 
The system of claim 36, wherein the computer-executable instructions that, upon execution by the one or more processors, cause the system to provide the identity further include instructions that further cause the system [as above, Claim 36] to, 
Martinez further teaches: 
as a result of receiving confirmation by the user to the recommendation, grant permission to review the document [MARTINEZ reads on: para 66, "Those reviewers 445 that are selected and whose schedules indicate that they are able to perform the review of the invention disclosure are then sent notifications of their assignment to review the invention disclosure. These notifications may include links to the invention disclosure information stored in the existing invention disclosure database 415."; para 94, "Once all of the reviewers accept the review task, the invention disclosures are submitted to the reviewers for their review (step 1095)."].

27.	As per Claim 38, Martinez in view of Yeluri further teaches: 
The system of claim 34, wherein the computer-executable instructions that, upon execution by the one or more processors, cause the system to identity a plurality of reviewers for a document further include instructions that further cause the system [as above, Claim 34] to 
Martinez further teaches: 
determine the attribute associated with the plurality of reviewers [MARTINEZ reads on: para 12, "Having categorized the invention disclosure, these categories are used to identify reviewers/review teams that have the necessary knowledge to provide a fair and accurate evaluation of the invention disclosure. Reviewer profiles are retrieved that indicate the areas of expertise of the various reviewers. For example, similar categories to those used to categorize the invention disclosure may be used to indicate the technology/business areas of expertise of the reviewers. This similarity in categories makes it possible to match reviewers having the same categories of expertise with invention disclosures that are categorized into the categories of expertise of the reviewer. In this way, reviewers may be matched up with invention disclosures."]
Martinez does not explicitly teach, but Yeluri teaches: 
based at least in part on an indication received by a service utilized by a reviewer of the plurality of reviewers [YELURI reads on: para 18, " While the example methods, apparatus, systems, and/or articles of manufacture described herein are described in conjunction with a healthcare information system, the example methods, apparatus, systems, and/or articles of manufacture described herein may be implemented in association with any suitable type of information system involving report reviewers or authors having different levels of expertise in different areas of interest or application."; para 19, "FIG. 1 is a block diagram of an example healthcare data system 100 capable of implementing the example methods, apparatus, systems, and/or articles of manufacture described herein to classify reports according to a expertise level of the reviewers and/or authors of the reports. The example healthcare data system 100 of FIG. 1 includes a plurality of healthcare enterprises 102a-d that are members of an affinity domain. In the illustrated example of FIG. 1, the enterprise labeled with reference numeral 102a is illustrated and described herein as a hospital. However, any of the enterprises 102a-d may be any type of healthcare facility such as, for example, a clinic, a physician's office, a laboratory, a testing center, etc."; para 20, "The example healthcare data system 100 of FIG. 1 implements an Integrated the Healthcare Enterprise (IHE) Cross-Enterprise Document Sharing (XDS) integration profile to facilitate the sharing (e.g., registration, distribution, access, etc.) of healthcare data among the healthcare enterprises 102a-d (referred to as an Affinity Domain in IHE XDS terminology) via a common registry 104."; para 27, "The repository 110a, which is shown as an XDS repository in the example of FIG. 1, facilitates the sharing of healthcare documents generated by the healthcare information system 106 with other enterprises (e.g., enterprises 102b-d). In particular, the repository 110a receives images, medical reports, administrative information, financial data, insurance information, and/or other healthcare information from the healthcare information system 106 and stores such information in, for example, a database or any suitable data structure. Thus, to use XDS terminology, the medical information 106 is a document source that provides the repository 110a clinical data to be shared among the enterprises 102a-d. As shown in the example of FIG. 1, each of the enterprises 102b-d includes an XDS repository 110b-d that functions in a similar manner as the repository 110a of the hospital 102a. Thus, the XDS repositories 110a-d collectively store healthcare documents and the content thereof that are capable of being shared across the affinity domain of the example healthcare data system 100 of FIG. 1."; para 29, " In the illustrated example, the registry 104 receives such queries from a document consumer 118. The document consumer 118 may be associated with one or more of the enterprises 120a-d and/or may have access to the registry 104 via alternative(s) associations. For example, the document consumers 118 may be a researcher that was granted access to the contents of the repositories 110a-d of the affinity domain defined by the example healthcare data system 100. In some examples, the document consumer 118 is a referring physician, a patient, a reviewing practitioner (e.g., a first radiologist reading the document generating by a second radiologist), or any other person or entity interested in the healthcare documents described herein"; para 58, "As described above in connection with FIG. 2, the example practitioner identifier 206 obtains an identification of a practitioner associated with the report 202 (block 304). In the illustrated example, the practitioner associated with the report 202 is the example reviewer/author 122 of FIG. 1. In some examples, the report 202 is associated with a plurality of reviewers/authors and, in such instances, the example practitioner identifier 206 is capable of obtaining an identification of each of the reviewers/authors associated with the report 202."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Yeluri to incorporate the further teachings of Yeluri in the same field of endeavor of reviewing information to include (determine the attribute associated with the plurality of reviewers) based at least in part on an indication received by a service utilized by a reviewer of the plurality of reviewers. The motivation for doing this would have been to improve the document review of Martinez in view of Yeluri by efficiently identifying reviewers. 

28.	As per Claim 39, Martinez in view of Yeluri teaches: 
The system of claim 38, wherein the document management and collaboration system further causes the system [as above, Claim 38] to
Martinez further teaches: 
recommend a reviewer of the plurality of reviewers [MARTINEZ reads on: Figs. 4, 6, paras 65-67, 76, 77, as above, Claim 32; para 46, as above, Claim 35]
Martinez does not explicitly teach, but Yeluri further teaches: 
based at least in part on a relationship between the user and a reviewer of the plurality of reviewers [YELURI reads on: para 29, " In some examples, the document consumer 118 is a referring physician, a patient, a reviewing practitioner (e.g., a first radiologist reading the document generating by a second radiologist), or any other person or entity interested in the healthcare documents described herein."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Yeluri to incorporate the further teachings of Yeluri in the same field of endeavor of reviewing information to include (recommend a reviewer of the plurality of reviewers) based at least in part on a relationship between the user and a reviewer of the plurality of reviewers. The motivation for doing this would have been to improve the document review of Martinez in view of Yeluri by efficiently identifying reviewers. 

29.	As per Claim 40, Martinez in view of Yeluri teaches: 
The system of claim 34, wherein the document management and collaboration system further causes the system [as above, Claim 34] to
Martinez further teaches: 
recommend a reviewer of the plurality of reviewers [MARTINEZ reads on: Figs. 4, 6, paras 65-67, 76, 77, as above, Claim 32; para 46, as above, Claim 35]
based at least in part on a relationship between content of the document and content of other documents accessed by a reviewer of the plurality of reviewers [MARTINEZ reads on: para 12, "Having categorized the invention disclosure, these categories are used to identify reviewers/review teams that have the necessary knowledge to provide a fair and accurate evaluation of the invention disclosure. Reviewer profiles are retrieved that indicate the areas of expertise of the various reviewers. For example, similar categories to those used to categorize the invention disclosure may be used to indicate the technology/business areas of expertise of the reviewers. This similarity in categories makes it possible to match reviewers having the same categories of expertise with invention disclosures that are categorized into the categories of expertise of the reviewer. In this way, reviewers may be matched up with invention disclosures."; para 17, "The method, system and computer program product then retrieves profiles for one or more people that are authorized to review and evaluate content. These profiles include identifiers of categories of knowledge of the one or more people such that the categories of knowledge indicate areas of knowledge held by the associated person, e.g., areas of expertise of the individual person. The present invention then selects a person, from the one or more people, to review and evaluate the content based on the one or more subject matter categories and categories of knowledge of the one or more people."].

30.	Claims 26, 27 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Yeluri in further view of Thomas et al. (US Patent Number 7945600 B1 - hereinafter Thomas).

31.	As per Claim 26, Martinez in view of Yeluri teaches: 
The non-transitory computer-readable storage medium of claim 21, wherein the first one or more attributes [as above, Claim 21] is 
Martinez in view of Yeluri does not explicitly teach, but Thomas teaches: 
a weighted distribution of characters appearing in a content of one or more documents uploaded or accessed by a reviewer of the one or more reviewers [THOMAS reads on: Abstract, "Techniques for organizing a corpus of electronic documents. The electronic documents are organized in a manner that facilitates review of the documents. The documents are organized into a concept-based hierarchical collection of folders based upon contents of the documents."; Col, 3,lines 56-57, "This enables reviewers of the documents to proceed sequentially through related documents."; Col. 9, lines 17-30 "Various conditions may be specified for keyword matching. For example, a user may specify that the keyword matching is to be case sensitive or case insensitive. A user may also specify whether the matching for a keyword is to use stemming or not. Stemming is a process by which the root stem of a word is extracted, e.g., the words "runs", "running", and "runner" all have the same stem "run". Matching with stemming means that each word in the document is first stemmed and the matching is done with the stem of the input keyword. Weights may be associated with the filter keywords and the electronic document matching criterion may be set up to ensure that the sum of the weights of all matching keywords, weighted by the number of occurrences of the individual keywords, exceeds a specified user-configurable threshold." - keywords are characters; Col. 10, line 54 - Col. 11, line 24 "Document similarity is a statistical measure of the distance between two documents. As previously indicated, a vector (or other summary representation) may be generated for each electronic document representing a summary of the contents of the electronic document including a summary of word occurrences in the electronic document. Each word in this high-dimensional space of words for the electronic documents may be assigned an importance that is directly proportional to the word's frequency in the set of electronic documents that are selected for organization and inversely proportional to the fraction of documents in which it occurs. The summary representations for the documents may then be used to determine the degree or level of similarity (or similarity metric) between the documents. Various techniques may be used to determine the similarity metrics including techniques known to those skilled in the art. According to an embodiment of the present invention, two electronic documents may be considered "close" or related when the document degree of similarity (or the similarity metric) between the documents is within some acceptable user-configurable threshold or limit. For example, in one embodiment, documents may be considered "close" when the distributions of words in the two documents are similar, with the proviso that the similarities in the distribution of more important words have a higher weight. .. For example, in one embodiment, documents may be considered "close" when the distributions of words in the two documents are similar, with the proviso that the similarities in the distribution of more important words have a higher weight. This notion of document similarity identifies documents discussing the related subject matter and common concepts. For example, for the subject or concept of sales forecasts, two documents about sales forecasts would be deemed "close" to each other if there were a large overlap in the distribution of words in the documents." - words are characters].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Yeluri to incorporate the teachings of Thomas in the same field of endeavor of reviewing information to include a weighted distribution of characters appearing in a content of one or more documents uploaded or accessed by a reviewer of the one or more reviewers. The motivation for doing this would have been to improve the information review of Martinez in view of Yeluri by efficiently classifying documents. See Thomas, Col. 1, lines 31-40, "The widespread use of computers has led to an explosion in the amount of electronic textual data being created. .. The existence of such large corpora of textual data has accentuated the need for automated techniques for the rapid analysis, organization, review, and mining of these corpora.".

32.	As per Claim 27, Martinez in view of Yeluri teaches: 
The non-transitory computer-readable storage medium of claim 21, wherein the instructions that cause the computer system to make the set of documents available to the selected at least one reviewer further include instructions that cause the computer system [as above, Claim 21] to
Martinez in view of Yeluri does not explicitly teach, but Thomas teaches: 
enable the selected at least one reviewer to view, annotate or comment on the set of documents [THOMAS reads on: Col. 5, lines 40-49 "The user interfaces may also enable user 110 to perform various actions on the folders or on the documents contained in the folders. These actions may include for example, tagging the documents (or folders), displaying contents of the documents, assigning the documents to reviewers, annotating documents, printing the documents, and the like. According to an embodiment of the present invention, the user interface also enables the user to identify documents that are duplicates of or near duplicates of a particular document or other related documents."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Yeluri to incorporate the teachings of Thomas in the same field of endeavor of reviewing information to include enable the selected at least one reviewer to view, annotate or comment on the set of documents. The motivation for doing this would have been to improve the information review of Martinez in view of Yeluri by efficiently reviewing documents.

33.	As per Claim 31, Martinez in view of Yeluri teaches: 
The computer-implemented method of claim 28, wherein the first one or more attributes [as above, Claim 28] include 
Martinez in view of Yeluri does not explicitly teach, but Thomas teaches: 
a number of documents awaiting review by a reviewer of the one or more reviewers [THOMAS reads on: Col. 1, lines 41-51 "Due to the large number of electronic documents that may be available, the review and analysis of these documents is a very daunting task. This is especially evident in the legal area. For example, traditional ways of conducting legal discovery have been overwhelmed by the sheer volume of discoverable information that is available in electronic form. Law firms and their clients are under increasing pressure to efficiently review documents to identify documents to be produced for large litigation cases as well as to analyze complex document sets that have been produced to identify and extract critical fact patterns pertinent to the litigation."; Col. 3, lines 48-57 "According to an embodiment of the present invention, techniques are provided for assigning a number to each electronic document in the plurality of electronic documents by traversing the hierarchical collection of folders and based upon a set of rules, such that when the plurality of electronic documents are sorted based upon the assigned numbers to generate a sorted list of electronic documents, related electronic documents occur consecutively in the sorted list of electronic documents. This enables reviewers of the documents to proceed sequentially through related documents."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Martinez in view of Yeluri to incorporate the teachings of Thomas in the same field of endeavor of reviewing information to include (wherein the first one or more attributes include) a number of documents awaiting review by a reviewer of the one or more reviewers. The motivation for doing this would have been to improve the information review of Martinez in view of Yeluri by efficiently reviewing documents.



Conclusion

34.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Barsony et al. (US Patent Publication 20130246426 A1) describes a system and method for expediting human review of documents in connection with litigation, by simultaneous grouping of electronic files based on multiple characteristics.
Bodnick et al. (US Patent Publication 20100077301 A1) describes a method for ordering documents for review in response to an electronic discovery request, using one or more metrics indicating at least one of privilege and responsiveness of the documents.
Henry et al. (US Patent Publication 20090138466 A1) describes a system and method for document analysis and searching using classification rules.
Privault et al. (US Patent Publication 20100312725 A1) describes a system and method for reviewing documents by apportioning them into sets for review by a plurality of reviewers.
Richards et al. (US Patent Publication 20100250541 A1) describes a system and method for targeted document review assignments by determining concept-related data groupings within the overall corpus of data. 
Shah (US Patent Publication 20150074033 A1) describes a system and method for facilitating an expertise driven review and scoring of electronic documents in a crowdsourced environment.
Wu (US Patent Publication 20140317147 A1) describes a method for facilitating collaborative work by all entities and players in a document review project.

35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623